DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10750592 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an method requiring:
connecting a first control module to the first PMOS (Q13) and the second NMOS (Q5) and a second control module to the second PMOS (Q6) and the first NMOS (Q3); converting a power supply input having a DC input voltage into a first driver voltage less than the DC input voltage and a second driver voltage less than the DC input voltage; providing a first control signal to the first control module, wherein, when the first control signal is high the first control 
With regards to claim(s) 7: the prior art fail to disclose a/an method requiring:
wherein the LED driver comprises: an LED conduction circuit comprising a MOSFET transistor H-bridge circuit comprising a first PMOS (Q13), a second PMOS (Q6), a first NMOS (Q3), and a second NMOS (Q5), wherein the first wire of the LED driver is connected between the first PMOS (Q13) and the first NMOS (Q3) and the second wire of the LED driver is connected between the second PMOS (Q6) and the second NMOS (Q5); a first control circuit to activate the first PMOS (Q13) and the second NMOS (Q5) when the first control signal is high by transmitting the first driver voltage to a gate electrode of the second NMOS (Q5) and inverting the first control signal and transmitting the inverted first control signal to a gate electrode of the first PMOS (Q13); and a second control circuit to activate the second PMOS (Q6) and the first NMOS (Q3) when the second control signal is high by transmitting the second driver voltage to a gate electrode of the first NMOS (Q3) and inverting the second control signal and transmitting the inverted second control signal to a gate electrode of the second PMOS (Q6), in combination with other limitations of the claim.
With regards to claim(s) 15: the prior art fail to disclose a/an method requiring:
wherein the LED driver includes a first control module for receiving the first control signal, a second control module for receiving the second control signal, and an LED conduction module disposed between the first and second control modules and the LED light source; wherein the LED conduction module comprising a MOSFET transistor H-bridge circuit having first and second PMOS transistors on a high side of the LED light source and first and second NMOS transistors on a low side of the LED light source, the LED conduction module having a first output connected to the first input of the LED light source and a second output connected to the second input of the LED light source; transmitting the first driver voltage to a gate electrode of the first NMOS transistor in the first mode of operation; transmitting the second driver voltage to a gate electrode of the second NMOS transistor in the second mode of operation, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-6, 8-14, 16-19; it/they are allowable in virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844